Citation Nr: 1740433	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-29 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent disabling prior to December 20, 2011, and in excess of 40 percent disabling thereafter, for a service-connected back disability.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from March 1990 to October 1996 and unverified service in the Ohio Air National Guard from October 1996 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has subsequently been transferred to the RO in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

New medical evidence has been associated with the Veteran's claims file since the most recent supplemental statement of the case was issued in November 2016.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, amended 38 U.S.C.A. § 7105, provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board, unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration.  However, that provision only applies to evidence submitted by the Veteran.  As the VA treatment notes were added to the file by the RO, the automatic waiver provision does not apply to them.  Furthermore, the substantive appeal was received in October 2011, well before the February 2, 2013 date noted above.  Therefore, the appeal must be remanded to allow for AOJ consideration of these treatment notes and to issue a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

After considering the additional relevant evidence of record, the RO should adjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




